Justice SILAK,
Dissenting.
I respectfully dissent from the Court’s opinion because, in my view, the interpretation of I.C. § 18-8004(2) adopted by the majority is an unreasonable reading of the statute which frustrates the clear intent of the legislature to insure that the highways are safe for travel by law-abiding citizens. I would interpret I.C. § 18-8004(2) to permit retrograde extrapolation of blood alcohol content (BAC) test results to calculate a person’s BAC at the time that person was driving.
Section 18-8004(l)(a), as it stood at the time of Daniel’s accident, states that “[i]t is unlawful for any person ... who has an alcohol concentration of 0.10, ... or more ... to drive or be in actual physical control of a motor vehicle.” Id. Statutes must be interpreted to mean what the legislature intended for the statute to mean. See Sherwood v. Carter, 119 Idaho 246, 254, 805 P.2d 452, 460 (1991). Moreover, a statute must be construed as a whole. See id. A reading of I.C. § 18-8004(2) in the context of the entire statute makes clear that the legislature intended to make it a crime to drive while having a blood alcohol content of 0.10 or higher.
The majority opinion fails to account for the unreasonable results of an overly narrow interpretation of I.C. § 18-8004(2). This Court has observed:
Naturally, samples of blood, breath or other bodily substances obtained at the time of the accident would be ideal. However, extraction of the samples often requires a trip to a hospital or other medical facility and the exigencies of accidents may require a further delay. Frequently this works to the advantage of the defendant since the blood alcohol level is generally recognized to decline over time at a fairly predictable pace.
State v. Sutliff, 97 Idaho 523, 524, 547 P.2d 1128, 1129 (1976). Because testing cannot practically be done while someone is driving or immediately upon the happening of an offense, I.C. § 18-8004 must contemplate that a subsequent test may be subject to retrograde extrapolation to calculate that person’s BAC at the time that person was driving. By interpreting I.C. § 18-8004(2) to prohibit the use of BAC test results where the test is below 0.10 in all cases, police officers responding to alcohol-related accidents will now be forced to choose between addressing emergency medical needs of accident victims and obtaining BAC test results that can be used in the prosecution of an alcohol-impaired driver. Thus, because officers in this case chose to address the medical needs of the accident victims and Daniel, the officers are prevented from bringing an intoxicated driver to justice. This cannot be the result intended by the legislature.
Secondly, the majority supports its narrow interpretation of I.C. § 18-8004 by stating that the purpose of I.C. § 18-8004(2) is to encourage individuals suspected of driving under the influence to submit to an officer’s request for a BAC test. However, I.C. § 18-8004(2) was enacted not to provide an incentive to submit to a BAC test, but rather to establish a level of blood alcohol content above which driving is unacceptable. The legislature has already provided a compelling incentive to submit to the BAC test by providing for the seizure, and potential suspension, of the driver’s license for refusal to submit to the test. See I.C. § 18-8002(4) (1997).
The result that follows from the majority’s interpretation of I.C. § 18-8004(2) is to provide an incentive not to submit to the BAC *705test. Under the majority’s narrow reading of the statute, if a suspected motorist can delay taking the BAC test long enough, the motorist will benefit from the statute’s bar to prosecution. Such an interpretation will frustrate the intent of the legislature, reward recalcitrance, and encourage delay in submitting to the BAC test.
Justice WALTERS concurs in dissent.